Citation Nr: 1615001	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2009.  The RO issued a Statement of the Case (SOC) in February 2010.  In March 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In September 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Board notes that additional lay evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2014 Supplemental SOC (SSOC).  However, as the Board is granting the claim in full, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disorder, diagnosed as a major depressive disorder and anxiety disorder, was manifested during his period of active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, is established.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).    

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the July 2009 VA examination, the Veteran was diagnosed with major depressive disorder, anxiety disorder, not otherwise specified (NOS), and alcohol abuse.  On VA examination in January 2014, the Veteran was diagnosed with unspecified anxiety disorder.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs show that he had normal psychiatric evaluations on induction in both June 1970 and June 1971.  On both of those dates, his subjective reports of medical history denied any past or present psychiatric symptoms.  An October 1971 Report of Medical History, dated during service, shows that the Veteran reported suffering from depression and nervous trouble, and the examiner noted that the Veteran had depression and nervous trouble.  In November 1971, an STR notes "nerves." 

The Veteran was thereafter hospitalized for psychiatric observation and treatment from November 4, 1971, to December 13, 1971; the diagnosis was passive dependent personality disorder and the Veteran was found unsuitable for service.

The report of the 1971 hospitalization shows that the Veteran described "recent psychiatric difficulty" and "emotional turmoil starting when he entered the Navy."  This is consistent with the Veteran's lay statements that his psychiatric symptoms began in service.  The Board finds the Veteran's contentions regarding the onset and recurrence of his symptoms credible as they are consistent both internally and with the evidence of record.

The Veteran was discharged due to a finding that he manifested a "passive-dependent personality disorder."  That finding stated that it was not incurred in the line of duty, it existed prior to entry, and it was not aggravated by service.  The Veteran's active military service ended in December 1971.

However, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)  (2013).  No psychiatric disability or symptoms were noted at entrance into service and the evidence does not clearly and unmistakably show that it was not aggravated by service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his mental health.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  
Specifically, post-service, the Veteran submitted lay statements from himself, his ex-wife, his brother, his niece, and his grandson.  These statements argue that the Veteran did not have mental health problems prior to entering the active military service.  His psychiatric disorder began to manifest during his service when he was separated from his twin brother and girlfriend, despite being told initially that he would not be separated.  The Veteran manifested mental health symptoms immediately after his military discharge and these symptoms have continued to the present.  The Veteran and his family members are competent, even as a lay persons, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed or witnessed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In July 2009, the Veteran was afforded a VA psychiatric examination.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current acquired psychiatric disorder was not caused by or a result of his active military service.  The examiner based this opinion on the fact that the Veteran's depression, anxiety, and underlying personality disorder "apparently"  existed since childhood.  

In its September 2013 remand, the Board found that the July 2009 VA examination was inadequate since the opinion was based upon an incorrect premise, as the Veteran was presumed sound psychologically upon his entry into the active military service.  Accordingly, the Board remanded the claim for another VA medical opinion.

The Veteran was afforded another VA examination in January 2014.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner stated that the Veteran's primary symptoms seemed to support more an anxiety disorder with irritability than a depressive disorder, although depression had been diagnosed previously, but that seemed related to situations such has death of father, increased physical problems to the extent he could no longer work in drywall installation, and separation from those who care for him such as his ex-wife.  In the Navy, he showed symptoms of depression but the military medical report emphasizes that this was a reaction to homesickness and that homesickness was due to a pre-existing personality disorder involving dependence on others (passive-dependent personalty was the term used at that time).  Thus, the VA examiner opined that he was in basic agreement with that of the previous examiner (except she also had a diagnosis of depression which may have been more situational at the time).  The examiner reasoned that while the Veteran's "current psychiatric problems are related to those observed in the Navy," they were not caused or permanently aggravated by his time in the Navy.  The personality disorder, the prime factor, existed prior to enlistment, and was temporarily aggravated in the Navy, but more likely as not did not cause a progression beyond what would be expected otherwise.  The Veteran left the Navy and was able to work, and apparently did well, until his physical health failed him.  The examiner also noted that the Veteran did not seek psychiatric treatment during this time but only after his father died and he had to stop working.

A VA addendum medical opinion was provided in May 2014 by the January 2014 VA examiner.  Following another review of the Veteran's claims file, the VA examiner concluded that the Veteran's current acquired psychiatric disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that, as discussed in the opinion statement in the January 2014 examination, the dependent personality problem developed in his childhood and adolescence and thus existed prior to the service.  It is as likely as not that the anxiety disorder (sometimes seen as depressive disorder) had its onset in the Navy (no evidence it existed prior to the service) when he was separated from his twin brother (and family and girlfriend) who had been with him in basic training.  He was not able to handle the training after basic training, saying "I was not respected."  When his dependency needs are not met, he gets anxious and irritated to the point it has become an additional psychiatric disorder.  It continued through his life but through his dependency on others (family), he was able to manage to stay employed and take care of his father before he died.  After his father died and being divorced, he finally sought treatment
at the encouragement of his ex-wife.  Treatment and living with and depending on her now for basic needs has led to some stability.  However, he avoids others socially to minimize getting anxious and irritated.  He still cuts himself to relieve tension and still depends on alcohol to some extent to handle his feelings.  Thus, as likely as not, the anxiety disorder was not caused by the service but first manifested itself when his dependency needs were not met, and, as likely as not, would have progressed to the point it is now regardless of being in the service or not.  His dependency needs, in and of themselves, have continued but are not considered to have become worse over the years.

In considering the aforementioned lay and medical evidence of record, the Board finds that the evidence is, at least, in relative equipoise.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and anxiety disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


